Citation Nr: 1327248	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1987 to July 1987 and on active duty from April 2006 to May 2006. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2007.  The RO issued a Statement of the Case (SOC) in December 2007.  In February 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In a December 2011 decision, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 memorandum decision, the Court vacated the December 2011 Board decision and remanded the case to the Board for further readjudication.

The RO certified this appeal to the Board in July 2009.  Subsequently, additional service treatment records (STRs) were added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement from his representative dated in March 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Board finds that the claims file may be missing STRs for the Veteran's second period of service from April 2006 to May 2006.  The Veteran recently submitted copies of his STRs dated during this second period of service that were not included in the STRs submitted by his unit for this period of service.  The Veteran's DD-214 Form for this second period of active military service is also not of record.  Based on these circumstances, the Board finds that another attempt must be made to ensure that VA has a complete copy of the Veteran's STRs for both of his periods of active military service.  

Additionally, the Veteran served in the Army National Guard of North Carolina beginning in April 1987.  These records are not in the claims file, and to date, the RO has not contacted the Army National Guard for these records. 

The Court has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Thus, upon remand, attempts must be made to obtain the Veteran's STRs and Army National Guard records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's DD-214 Form for his second period of active military service from April 2006 to May 2006.

2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) (2012) by requesting all service treatment and personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder, including any records from the Army National Guard of North Carolina dated since April 1987.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be complied with.

3.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



